UNITE D STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 16, 2016 TILE SHOP HOLDINGS, INC. (Exact name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation) 001-35629 (Commission File Number) 45-5538095 (IRS Employer Identification No.) 14000 Carlson Parkway, Plymouth , Minnesota 55441 (Address of principal executive offices, including ZIP code) (763) 852-2988 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 16, 2016, Adam Suttin, a current member of the Board of Directors (the “Board”) of Tile Shop Holdings, Inc. (the “Company”), provided the Board with notice of his intent not to stand for reelection to the Board at the 2016 Annual Meeting of Stockholders. Mr. Suttin’s decision not to pursue reelection was not due to a disagreement with the Company. Mr. Suttin will continue to serve as a director of the Company until the expiration of his term at the 2016 Annual Meeting of Stockholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TILE SHOP HOLDINGS, INC. By /s/ Kirk L. Geadelmann Date: April 20, 2016 Name: Kirk. L Geadelmann Title: Chief Financial Officer
